Order, Supreme Court, Bronx County (Dianne Renwick, J.), entered February 26, 2002, which denied plaintiffs’ motion for leave to amend their pleading to add claims for punitive damages and attorneys’ fees, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered May 31, 2002, deeming plaintiffs’ subsequent motions to be ones for reargument and denying them as such, unanimously dismissed, without costs, as no appeal lies from the denial of reargument.
The motion court properly denied plaintiffs’ motion for leave to amend their complaint seeking damages for trespass to add a claim for punitive damages since the proposed amendment was palpably insufficient as a matter of law (see Davis & Davis v Morson, 286 AD2d 584 [2001]). Plaintiffs made no showing that the trespass at issue was maliciously motivated (see Shiffman v Empire Blue Cross & Blue Shield, 256 AD2d 131 [1998]) or that it constituted a wanton, willful or reckless disregard of plaintiffs’ right of possession (see Litwin v Town of Huntington, 248 AD2d 361 [1998]). Leave to amend the complaint to add a claim for attorneys’ fees was also properly denied since plaintiffs failed to set forth a statutory, contractual or other legal basis for an award of such fees (see E.M.R. Mgt. Corp. v Halstead Harrison Assoc., 299 AD2d 393 [2002]).
We have considered plaintiffs’ remaining arguments and find them unavailing. Any further application for the relief sought herein will result in the imposition of sanctions, sua sponte. Concur — Mazzarelli, J.P., Sullivan, Ellerin, Lerner and Mar-low, JJ.